FILED
                            NOT FOR PUBLICATION                             MAR 13 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50159

               Plaintiff - Appellee,              D.C. No. 2:13-cr-00060-RGK

  v.
                                                  MEMORANDUM*
VICTOR YOVANNY AVILA PAYAN,
a.k.a. Victor Avila,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Victor Yovanny Avila Payan appeals from the district court’s judgment and

challenges his guilty-plea conviction and the 27-month sentence imposed for being

an illegal alien found in the United States following deportation, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Avila

Payan’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Avila Payan

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Avila Payan waived his right to appeal his conviction, with the exception of

an appeal based on a claim that his plea was involuntary. He also waived the right

to appeal his sentence, except as to the district court’s determination of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to either

the validity of the plea or the criminal history category calculated by the court.

We, therefore, affirm as to those issues. We dismiss the remainder of the appeal in

light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    13-50159